By the Court:
This case, having been previously submitted without argument, was decided on the 7th day of October last, no briefs being found on file for the prisoners. It now ap- ' pears, however, that by reason of an existing stipulation of the Attorney-General, extending the time, the prisoners’ counsel was not actually in default when the cause was decided. Counsel is guilty of an irregularity in withholding such a stipulation from the file, thereby unnecessarily increasing our labors, as well as delaying the ultimate determination of the cause. Under the circumstances, however, and owing to the importance of the case to the prisoners, we will set aside the judgment and restore the cause to the calendar for argument at the January term.
So ordered.